MEMORANDUM **
Joao Carlos Pereira seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s denial of Carlos Pereira’s motion to reopen, which introduced further evidence of his attempts at rehabilitation. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir .2006) (“Section 1252(a)(2)(B)© ...
bars jurisdiction where the question presented is essentially the same discretionary issue originally decided.”)
Our conclusion that we lack jurisdiction to review the BIA’s denial of reopening forecloses Carlos Pereira’s argument that the BIA denied him due process by failing to explain adequately its reasons for denying the motion. See Fernandez, 439 F.3d at 603-04.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.